Citation Nr: 0216948	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  99-23 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for a lumbar strain, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1985 and from October 1990 to April 1991.  His 
claim initially came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the benefit sought 
on appeal.  The Board remanded the case in February 2001 for 
additional development.  That development has been 
completed, and the case is once again before the Board for 
review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claim, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.  The veteran has been notified of 
the evidence he should obtain and which evidence VA would 
obtain.

2.  The veteran's lumbar strain is manifested by subjective 
complaints of low back pain with radiation down both lower 
extremities, moderate limitation of motion, X-ray evidence 
of minimal anterior spurring at L4, and no significant 
neurological findings.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5295 (2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claim Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  See also 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159). 

In this case, the Board finds that VA has complied with the 
duty-to-assist requirement of the VCAA.  The Board remanded 
the case in February 2001 to obtain all outstanding 
treatment records that pertain to his lumbar strain and to 
afford the veteran a VA examination.  That development has 
been accomplished.   The veteran underwent a VA orthopedic 
examination in September 2001, in which the examiner 
reviewed the claims file, recorded all ranges of motion of 
the veteran's lumbar spine, and commented on functional loss 
of the lumbar spine due to pain.  The RO also obtained all 
outstanding VA medical records from the VA Medical Center in 
Pine Bluff.

The Board further observes that the discussions in the 
rating decision of May 1999, the statement of the case 
issued in October 1999, the supplemental statements of the 
case issued in January 2000 and November 2001, and various 
letters by the RO have informed the veteran of the 
information and evidence necessary to substantiate his 
claim.  In a letter dated January 2001, the RO also notified 
the veteran of the evidence he is expected to obtain and 
which evidence VA will retrieve.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  

The Board thus finds that further development of the record 
is not necessary and that further advisement under 38 U.S.C. 
§ 5103(a) is not required.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claim at the present time is 
appropriate.

II.  Discussion

The veteran's service medical records show that he was 
treated for low back pain on several occasions while on 
active duty.  The diagnosis was mechanical low back pain.  
As a result, a March 1992 rating decision granted service 
connection for a lumbar strain, which is currently evaluated 
as 20 percent disabling.  The veteran now claims that his 
lumbar strain warrants a higher disability evaluation.  For 
the reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's 
claim. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
When the evidence is in relative equipoise, the veteran is 
accorded the benefit of the doubt.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990). 

The veteran's lumbar strain is currently evaluated under 
Diagnostic Code (DC) 5295.  Under this provision, a 20 
percent evaluation is warranted for a lumbosacral strain 
with muscle spasm on extreme forward bending and loss of 
lateral spine motion.  A 40 percent evaluation, the highest 
available under this code, is granted for severe symptoms 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the foregoing with abnormal mobility 
on forced motion.  See 38 C.F.R. § 4.71a, DC 5295. 

Turning to the facts of this case, the record shows that the 
veteran was examined by VA in February 1999 to evaluate his 
low back disability.  At that time, the veteran reported 
that he was employed as a machine operator.  Upon physical 
examination, the veteran was able to flex forward to 60 
degrees, at which point he experienced pain and marked 
tightening of the hamstrings.  He was able to bend 40 
degrees to the right and left, with no complaints of pain, 
and extend backwards to 35 degrees, with a mild expression 
of pain.  He was also able to walk on his heels and toes.  
Reflexes at the ankles and knees were 3+.  Sitting leverage 
tests were negative.  No sensory defects were present in the 
sitting position.  Lasegue maneuver and heel-to-knee testing 
did not produce back pain.  X-rays revealed spurring on the 
body of L4 at the superior edge, as well as a slight 
decrease in height between the interspace at L3-4 compared 
to the other interspaces.  The examiner's diagnostic 
impression was low back pain with degenerative spurring of 
vertebral body L4.  

The veteran's lumbar spine was evaluated by a chiropractor 
at Champion Chiropractic Clinic in December 1999.  During 
the examination, the veteran reported that his primary 
symptoms included numbing in the low back on the right side 
with radiation into the right leg.  The veteran indicated 
that these symptoms were present 75 percent of the time and 
caused serious diminution in his capacity to carry out daily 
activities.  He also said his symptoms were aggravated by 
bending forward, extending backwards, bending to the right, 
and by prolonged sitting and standing.  A physical 
examination revealed that Goldthwait's sign was present on 
the right.  Lasegue was also present on the right, with 
moderate pain elicited at 30 degrees, which may have 
indicated low back radiculopathy or a possible lumbar disk 
lesion.  Straight leg raising was 35 degrees for the left 
leg and 30 degrees for the right.  Range of motion testing 
revealed 63 degrees of flexion, 2 degrees of extension, 20 
degrees of lateral flexion to the left, and 19 degrees of 
lateral flexion to the right.  Radiographic analysis 
revealed moderate intervertebral disc space narrowing at L3-
4 and moderate intervertebral disc space narrowing at L5-S1.  
Based on these findings, the chiropractor concluded with a 
diagnosis of lumbar neuritis. 

At his December 1999 hearing, the veteran testified that he 
was no longer working because of his inability to lift heavy 
object and stand for prolonged periods.  He said he was able 
to stand for only one hour at a time before having to sit 
down and that his legs would occasionally give way due to 
spasms.  He said he wore a back brace while working around 
the house, and that he did not use a crutch or a cane but 
would occasionally use a stick for support.  He explained 
that there were days when he could walk two miles, but that 
other days he was unable to walk any distance.  He disclosed 
that he experienced sexual dysfunction as a result of his 
lumbar strain and that he took muscle relaxers every night. 

The veteran received treatment for his low back pain at a VA 
facility from 2000 to 2001.  Several treatment reports 
include the veteran's complaints of low back pain with 
radiation down both lower extremities, particularly the 
right.  The veteran initially indicated that his low back 
pain was at a level 7 out of a possible 10, which was 
eventually reduced to 4 after he began using a TENS unit.  
He also reported occasional spasms which were not relieved 
by the TENS unit. 

Pursuant to the Board's remand, the veteran was afforded an 
additional VA examination in September 2001.  At that time, 
the veteran rated his back pain at a level 8 on a pain scale 
from zero to 10.  He said he wore shoes without laces 
because it was too painful to bend over to tie his shoes, 
and that he could only stand for 20 to 30 minutes without 
having to sit down.  He said he was not limited in his 
ability to walk but would occasionally experience pain in 
his hips after walking.  He said he had no pain while 
sitting but described pain across the lower portion of his 
back after getting up from a sitting position.  

Upon physical examination, the veteran was able to flex 
forward to 40 degrees, at which point he had to stop due to 
pain.  He was able bend to the right and left to 30 degrees, 
with pain only at the end points, and extend to 25 degrees.  
The examiner explained that, even with the veteran's 
abdominal overhang, he should be capable of 80 to 85 degrees 
of flexion, 35 degrees of extension, and 40 degrees of 
bending to either side.  He was able to heel-walk and toe-
walk in the sitting position.  Reflexes were 3+ at the 
ankles and knees.  Straight leg raising was possible to 60 
degrees while in the supine position but caused back pain.  
Lasegue's maneuver did not increase the pain or change the 
distribution on either side, and no sensory deficits were 
reported.  X-rays revealed that the vertebral heights, the 
disc spaces and the pedicles were intact, with minimal 
anterior spurring at L4.   

Based on these findings, the diagnostic impression was 
degenerative arthritis of the lumbar spine at L4.  The 
examiner commented that the veteran's ordinary activities 
would be restricted with any quick movement or high impact, 
both of which would produce pain and weakened movement.  The 
examiner further explained that the veteran would do poorly 
in a rapid coordinating exercise but that his low back 
strain would not, in itself, produce any incoordination.  
The examiner said it was not possible to assess additional 
loss of range of motion as additional functional loss.  
Finally, the examiner stated that no neurological findings 
were present, but that spur formation at L4 would imply the 
presence of a disease entity of the disc at either L3-4 or 
L4-5.  

Applying the criteria in DC 5295 to the facts of this case, 
the Board finds that the evidence of record demonstrates 
that the veteran's disability picture for his service-
connected lumbar strain most nearly approximates the 
criteria for a 20 percent evaluation.  The clinical evidence 
reveals that the veteran's low back disability is manifested 
primarily by X-ray evidence of minimal anterior spurring, as 
well as complaints of low back pain with radiation down both 
legs.  Nevertheless, no evidence shows that the veteran's 
low back disability constitutes a severe lumbosacral strain 
as defined under DC 5295.  For instance, none of the 
clinical evidence shows that this disability is manifested 
by listing of the whole spine to the opposite side or marked 
limitation of forward bending while standing.  Range of 
motion testing showed that the veteran was able to flex 
forward to 40 degrees when examined in February 1999, 63 
degrees when examined in December 1999, and 40 degrees when 
examined in September 2001. Marked limitation of forward 
motion, therefore, has not been shown.  Although a positive 
Goldthwait's sign was shown on the right when examined by a 
chiropractor in December 1999, this finding was not elicited 
at any other time and was never elicited on the left.  
Further, there is simply no evidence of any abnormal 
mobility on forced motion.  In fact, the clinical evidence 
showed no more than moderate limitation of motion of the 
lumbar spine.  Accordingly, the preponderance of the 
evidence is against an evaluation in excess of 20 percent 
for the veteran's lumbar strain.

The Board also finds that no other diagnostic code affords 
the veteran a higher rating at any time during the pendency 
of this claim.  The Board has considered the possible 
application of DC 5293, which provides a 40 percent rating 
for recurring attacks of severe intervertebral disc syndrome 
with intermittent relief, while a 60 percent rating is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.   
38 C.F.R. § 4.71a, DC 5293 (2002).  

In a September 2002 letter, the Board notified the veteran 
and his representative that, effective September 23, 2002, 
substantive changes were made to the schedular criteria for 
evaluating intervertebral disc syndrome under DC 5293.  See 
67 Fed. Reg. 54345-54349 (August 22, 2002).  When a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  They were given an opportunity 
to respond and advised that if they did not respond in 30 
days the Board would decide the case on the basis of the 
information and evidence of record.  Neither the veteran or 
representative has replied.
 
Under the revised criteria, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitation 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent evaluation 
is assigned with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, DC 5293 (effective September 23, 2002).  
An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. Note 1. 

In this case, an evaluation in excess of 20 percent is not 
warranted under either set of criteria listed in DC 5293.  
The veteran has reported radicular pain in both extremities.  
However, the only significant clinical findings involving 
intervertebral disc syndrome are contained in the December 
1999 chiropractic report which reported that Lasegue was 
present on the right, with moderate pain elicited at 30 
degrees.  According to the chiropractor, these findings may 
indicate low back radiculopathy or a possible lumbar disk 
lesion.  When examined by VA in February 1999 and September 
2001, however, no neurological findings were reported.  In 
fact, the VA September 2001 VA examination report includes 
the examiner's statement that "no neurological findings were 
present."  The veteran also told the examiner that his low 
back pain rendered him incapacitated for only seven days 
during the prior year.  Under these circumstances, a higher 
evaluation for intervertebral disc syndrome is not warranted 
under either the former or the revised criteria of DC 5293.   

The Board further notes that the record simply does not 
contain evidence of any ankylosis (DC 5289) or more than 
moderate limitation of motion of the lumbar spine (DC 5292).  
As noted above, range of motion testing showed forward 
flexion from 40 to 63 degrees, extension from 2 to 35 
degrees, and lateral flexion from 19 to 30 degrees.  These 
findings are consistent with no more than moderate 
limitation of motion and do not support a higher rating on 
the basis of severe limitation of motion under DC 5292.  The 
Board finds there is no basis for assigning an evaluation in 
excess of 20 percent for the veteran's lumbar strain under 
any other potentially applicable diagnostic code.

In addition to these regulations, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The regulation at 
38 C.F.R. § 4.40 provides, in pertinent part, that it is 
"essential that the examination on which ratings are based" 
adequately portray the "functional loss" accompanying the 
purportedly disabling condition which is the subject of the 
claim.  In defining that term, the regulation further states 
that functional loss may be due to "pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant" and that a joint "which becomes painful on use 
must be regarded as seriously disabled."  The regulation at 
38 C.F.R. § 4.45 states that, in order to determine the 
factors causing disability of the joints, inquiry must be 
directed toward, inter alia, "[p]ain on movement."  38 
C.F.R. § 4.45(f).  Thus, pain on use is as important in 
rating a low back disability as is limitation of motion, 
because "functional loss caused by either factor should be 
compensated at the same rate.  Hence, under the regulations, 
any functional loss due to pain is to be rated at the same 
level as the functional loss where flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). 

The Board also finds that an evaluation in excess of 20 
percent is not warranted on the basis of functional loss due 
to pain or weakness.  38 C.F.R. §§ 4.40, 4.45 and 4.59.  The 
Board recognizes that the veteran does suffer from pain on 
motion of the lumbar spine, but that is not of such severity 
to require a rating higher than 20 percent.  A VA examiner 
in February 1999 noted that the veteran experienced pain 
with 60 degrees of forward flexion, mild pain with 
extension, and no pain with lateral bending.  The veteran 
also reported that pain had been effectively reduced from 
7/10 to 4/10 with the use of a TENS unit.  When examined by 
VA in September 2001, the examining physician indicated that 
it was not possible to assess additional loss of range of 
motion as additional functional loss.  He then commented 
that the veteran's ordinary activities would be restricted 
with any quick movement or high impact, both of which would 
produce pain and weakened movement.  He also explained that 
the veteran's low back strain would not, in itself, produce 
any incoordination.  Based on these findings, the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59 have been considered, 
but do not warrant an evaluation in excess of 20 percent. 

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent 
for the veteran's service-connected lumbar strain.  
Accordingly, there is not an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies.  VCAA, Pub. L. No. 106-475, 114 Stat. 
2096, 2098-2099 (2000).  Hence, the appeal is denied.

In exceptional cases where schedular evaluations are found 
to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  
38 C.F.R. §3.321(b)(1).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  
At his December 1999 hearing the veteran stated that he 
could no longer work because of his inability to lift heavy 
objects and stand for prolonged periods.  During his 
September 2001 VA examination he reported that he was 
currently working as a barber instructor and could use a 
stool.  He reported he had lost seven days of work because 
of back pain which required bed rest.  There is no evidence 
that the veteran has been hospitalized during the pendency 
of this claim. The percentage ratings represent as far as 
can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate 
to the severity of the disability.  The Board notes that in 
exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's symptoms and disability level.  The record 
does not reflect a disability picture that is so exceptional 
or unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disability.  The Board does not find that the 
veteran's case outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Referral of this matter for consideration under the 
provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet.App. 94-96 (1996).



ORDER


An evaluation in excess of 20 percent for the veteran's 
lumbar strain is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

